Appeal unanimously dismissed as academic. Memorandum: The relator contends that the Parole Board incorrectly determined the date on which relator could first be considered for parole. His own computations, he argues, reveal an earlier date for parole consideration. We disagree with relator and note that the board’s computation of the later date on which relator was first entitled to be considered for parole, March 3,1973, has already passed. Relator was, of course, entitled to be considered for parole as of that date. (Appeal from judgment of Wyoming County Court dismissing writ of habeas corpus.) Present — Del Vecchio, J. P., Marsh, Cardamone, Simons and Henry, JJ.